IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JOHN ROBBINS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-1037

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 18, 2014.

An appeal from the Circuit Court for Escambia County.
Michael G. Allen, Judge.

John Robbins, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Brittany Rhodaback, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, WETHERELL, and MAKAR, JJ., CONCUR.